COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


TIFFANY N. HOBSON
                                                                MEMORANDUM OPINION *
v.     Record No. 1560-10-2                                         PER CURIAM
                                                                  DECEMBER 7, 2010
PETERSBURG DEPARTMENT
 OF SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF PETERSBURG
                               Pamela S. Baskervill, Judge

                 (Del M. Mauhrine Brown, on brief), for appellant.

                 (Joan M. O’Donnell; J. Wicker Traylor, Guardian ad litem for the
                 minor children, on brief), for appellee.


       On April 19, 2010, the trial court entered orders terminating the residual parental rights of

Tiffany N. Hobson (mother) to her two children pursuant to Code § 16.1-283(B), 16.1-283(C)(1)

and (2), and 16.1-283(E)(i). On appeal, mother argues that the trial court erred by (1) approving a

goal of adoption and terminating mother’s parental rights where there was no evidence that the

mother was beyond reasonable rehabilitative efforts and where the Petersburg Department of Social

Services (the Department) made no effort to rehabilitate mother before or after the children’s

removal from the home, and (2) violating mother’s due process rights by terminating her parental

rights without providing her an opportunity to rehabilitate herself when there was no indication that

she was beyond reasonable rehabilitative efforts. Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit. Accordingly, we summarily affirm the

decisions of the trial court. See Rule 5A:27.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       “Clear and convincing evidence that the termination [of residual parental rights] is in the

child’s best interests is a requirement in common to termination of parental rights under Code

§ 16.1-283(B), (C), . . . or (E).” Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1,

8 n.5, 614 S.E.2d 656, 659 n.5 (2005). While the best interests of the child is “the paramount

consideration of a trial court” in a termination proceeding, Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991), terminations under Code

§ 16.1-283(B), (C), and (E) provide distinct, “individual bases upon which a petitioner may seek

to terminate residual parental rights,” City of Newport News v. Winslow, 40 Va. App. 556, 563,

580 S.E.2d 463, 466 (2003).

       A termination under Code § 16.1-283(B) requires a finding that:

                       1. The neglect or abuse suffered by such child presented a
               serious and substantial threat to his life, health or development;
               and

                       2. It is not reasonably likely that the conditions which
               resulted in such neglect or abuse can be substantially corrected or
               eliminated so as to allow the child’s safe return to his parent or
               parents within a reasonable period of time. In making this
               determination, the court shall take into consideration the efforts
               made to rehabilitate the parent or parents by any public or private
               social, medical, mental health or other rehabilitative agencies prior
               to the child’s initial placement in foster care.

       Pursuant to Code § 16.1-283(C)(1), a parent’s residual parental rights to a child placed in

foster care may be terminated if the court finds that

               the parent [has] . . . , without good cause, failed to maintain
               continuing contact with and to provide or substantially plan for the
               future of the child for a period of six months after the child’s
               placement in foster care notwithstanding the reasonable and
               appropriate efforts of social, medical, mental health or other
               rehabilitative agencies to communicate with the parent . . . and to
               strengthen the parent-child relationship.

       Termination pursuant to Code § 16.1-283(C)(2) requires proof that the parent, “without

good cause, has been unwilling or unable within a reasonable period of time not to exceed twelve

                                                -2-
months from the date the child was placed in foster care to remedy substantially the conditions

which led to or required continuation of the child’s foster care placement,” notwithstanding

reasonable and appropriate efforts of services agencies.

       Under Code § 16.1-283(E)(i), a trial court may terminate a parent’s rights if it finds that

“the residual parental rights of the parent regarding a sibling of the child have previously been

involuntarily terminated.”

       In Fields, 46 Va. App. at 3, 614 S.E.2d at 657, a parent appealed to this Court from the

trial court’s decision to terminate her parental rights pursuant to Code § 16.1-283(C)(2) and

(E)(i). On appeal, she contended the evidence did not support the termination under Code

§ 16.1-283(C)(2), but she did not challenge the sufficiency of the evidence to sustain the

termination pursuant to Code § 16.1-283(E)(i). We found that, in light of the unchallenged

termination pursuant to Code § 16.1-283(E)(i), we were not required to consider the sufficiency

of the evidence to support the termination under Code § 16.1-283(C)(2). Fields, 46 Va. App. at

8, 614 S.E.2d at 659.

       Likewise, mother contends the evidence was insufficient to support the terminations

pursuant to Code § 16.1-283(B). She argues that the Department failed to provide any services

to her. However, mother does not challenge the terminations pursuant to Code § 16.1-283(C)(1),

(C)(2), or (E)(i). Mother’s failure to challenge the terminations under Code § 16.1-283(C) and

(E) renders moot her claims regarding the terminations under Code § 16.1-283(B), and we need

not consider those claims.

       Furthermore, with respect to mother’s second assignment of error and her related

argument, mother acknowledges that this issue of an alleged violation of her due process rights

was not raised at the trial court. “The Court of Appeals will not consider an argument on appeal

which was not presented to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494

                                                -3-
S.E.2d 484, 488 (1998). See Rule 5A:18. Mother asks that the Court consider this issue under

the ends of justice exception. “In order to avail oneself of the exception, a defendant must

affirmatively show that a miscarriage of justice has occurred, not that a miscarriage might have

occurred.” Redman v. Commonwealth, 25 Va. App. 215, 221, 487 S.E.2d 269, 272 (1997)

(citing Mounce v. Commonwealth, 4 Va. App. 433, 436, 357 S.E.2d 742, 744 (1987)). Mother

did not prove that a miscarriage of justice occurred; therefore, we will not consider this issue.

       For the foregoing reasons, the trial court’s rulings are summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                                -4-